      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


MEKAIL THOMAS, et al.                                                     PLAINTIFFS

V.                                        CIVIL ACTION NO. 2:19-CV-112-KS-MTP

THE CITY OF LAUREL, MISSISSIPPI, et al.                                  DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants in part and denies in part

Defendants’ Motion for Summary Judgment [68]. Specifically, the Court rules as

follows:

           •   the Court grants the motion as to Defendant Smith’s § 1983
               excessive force claims;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims for false
               arrest and false imprisonment;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims against
               the City of Laurel and the individual Defendants in their official
               capacities;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims arising
               from Defendants’ alleged failure to train or supervise the City’s
               employees;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims against
               Defendant Tommy Cox;

           •   the Court grants the motion as to Plaintiffs’ state-law civil
               conspiracy claims;

           •   the Court grants the motion as to Plaintiffs’ state-law claims of
               negligent hiring/supervision/training, negligent infliction of
               emotional distress, and civil conspiracy;
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 2 of 22




          •   the Court grants the motion as to Plaintiffs’ state-law claim for
              punitive damages;

          •   and the Court denies the motion in all other respects.

                                   I. BACKGROUND

      This is a police shooting case. The Court described Plaintiffs’ allegations in its

Memorandum Opinion and Order [11] of December 5, 2019. Officers stopped

Plaintiffs at a checkpoint, and during the encounter, an officer shot Plaintiff Thomas.

Plaintiffs asserted a wide variety of claims under both state and federal law. The

Court previously dismissed Plaintiffs’ official-capacity claims against the individual

Defendants; Plaintiffs’ state-law claims against the City; any claims asserted against

the Laurel Police Department, rather than the City; Plaintiffs’ § 1983 claims for

punitive damages against the City; and Plaintiffs’ state-law civil conspiracy claim

against the individual Defendants in their official capacity. Defendants filed a Motion

for Summary Judgment [68], which the Court now addresses.

                              II. STANDARD OF REVIEW

      Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,

Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where

the burden of production at trial ultimately rests on the nonmovant, the movant must

merely demonstrate an absence of evidentiary support in the record for the

nonmovant’s case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir.

                                          2
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 3 of 22




2010) (punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

                                    III. DISCUSSION

A.    § 1983 – Excessive Force

      Defendants asserted two arguments with respect to Plaintiffs’ excessive force

claims. First, Defendants argue that Plaintiffs do not have evidence to prove each of

the elements of an excessive force claim. Second, the individual Defendants argue

that they are entitled to qualified immunity.

      “The doctrine of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly established


                                            3
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 4 of 22




statutory or constitutional rights of which a reasonable person would have known.”

Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009).

“Although nominally a defense, the plaintiff has the burden to negate the defense

once properly raised.” Poole v. Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

         There are two steps in the Court’s analysis. First, the Court determines

whether the defendant’s “conduct violates an actual constitutional right.” Brumfield

v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008). Second, the Court must “consider

whether [the defendant’s] actions were objectively unreasonable in the light of clearly

established law at the time of the conduct in question.” Id. The Court may address

either step first. Pearson, 555 U.S. at 236. “The qualified immunity standard gives

ample room for mistaken judgments by protecting all but the plainly incompetent or

those who knowingly violate the law.” Brumfield, 551 F.3d at 326. The Court “applies

an objective standard based on the viewpoint of a reasonable official in light of the

information then available to the defendant and the law that was clearly established

at the time of the defendant’s actions.” Freeman v. Gore, 483 F.3d 404, 411 (5th Cir.

2007).

         “[T]he right to be free from excessive force during a seizure is clearly

established.” Poole, 691 F.3d at 627; see also Newman v. Guidry, 703 F.3d 757, 763

(5th Cir. 2012); Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008). To prove a claim of

excessive force, Plaintiffs must present evidence of “(1) an injury (2) which resulted

directly and only from the use of force that was clearly excessive to the need and (3)


                                          4
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 5 of 22




the force used was objectively unreasonable.” Romero v. City of Grapevine, Tex., 888

F.3d 170, 176 (5th Cir. 2018).

      Though some injuries are so minor that they are insufficient to satisfy
      the injury element as a matter of law, an injury is generally legally
      cognizable when it results from a degree of force that is constitutionally
      impermissible – that is, objectively unreasonable under the
      circumstances. The objective reasonableness of the force, in turn,
      depends on the facts and circumstances of the particular case, such that
      the need for force determines how much force is constitutionally
      permissible. Specifically, the court should consider the severity of the
      crime at issue, whether the suspect poses an immediate threat to the
      safety of the officers or others, and whether he is actively resisting arrest
      or attempting to evade arrest by flight.

Bush, 513 F.3d at 501.

      In excessive force cases, officers are generally entitled to qualified immunity

“even when [they] act negligently, or when they could have used another method to

subdue a suspect, or when they created the dangerous situation, or when the law

governing their behavior in particular circumstances is unclear.” Mason v. Paul, 929

F.3d 762, 763 (5th Cir. 2019). Moreover, courts are not permitted to “hold officers

liable from the safety of our 20/20 vision of hindsight for decisions taken in a split-

second under potentially life-threatening conditions.” Id. Rather, the Court “applies

an objective standard based on the viewpoint of a reasonable official in light of the

information then available to the defendant and the law that was clearly established

at the time of the defendant’s actions.” Freeman, 483 F.3d at 411. “[W]hat matters is

what the defendant . . . knew when [he] shot” the decedent. Cole v. Carson, 935 F.3d

444, 456 (5th Cir. 2019). The Court must pay “careful attention to the facts and


                                           5
       Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 6 of 22




circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others,

and whether he is actively resisting arrest or attempting to evade arrest by flight.”

Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989). “An

officer’s use of deadly force is presumptively reasonable when the officer has reason

to believe that the suspect poses a threat of serious harm to the officer or others.” Orr

v. Copeland, 844 F.3d 484, 493 (5th Cir. 2016).

       1.      Plaintiff Smith

       First, Plaintiff Smith alleged that Defendants employed excessive force against

him by shoving him to the ground face-first while he was restrained in handcuffs. In

support of this allegation, Plaintiffs cited a forty-two-minute body cam video 1

without providing a specific time-stamp reference. The Court is not obligated to

search through the video for evidence to support Plaintiffs’ claims. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

       Regardless, the Court carefully watched the entire video, and it does not show

an officer shoving Smith to the ground. In fact, at approximately 2:59 into the video

– after Thomas had been shot – it shows an officer scream at Smith, “Get on the

ground! Now! Get! Don’t move! Don’t move! You hear me?” Exhibit C [79-3], Body

Cam X81091613. Smith was standing, but after the officer yelled at him, he kneeled



1The record contains four body cam videos. See Exhibit C to Response [79-3] (conventionally filed).
Here, Plaintiffs cited video from “Body Cam 3,” footage stamped with the following cam number:
X81091613.
                                                 6
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 7 of 22




and lay face-down on the ground, with his hands cuffed behind his back. Id. The

officer then turned toward Thomas, who had been shot. Id. Later, at approximately

3:37, the same officer turned back toward Smith again and yelled, “Don’t move!” as

he approached him. Id. Smith was still on the ground, on his stomach, with his hands

cuffed behind his back. Id. At 3:40, the officer approached Smith and said to him, “Get

up with me,” and helped Smith to his feet. Id. The officer then led Smith to a patrol

car, and at approximately 4:10, the officer placed him in the back seat of the patrol

car. Id.

       Therefore, the Court concludes that Plaintiffs have not presented the Court

with any evidence that officers used excessive force against Plaintiff Smith. The Court

grants Defendants’ motion as to Smith’s excessive force claims.

       2.    Plaintiff Thomas

       As noted above, Defendants argue that Plaintiffs do not have sufficient

evidence to support an excessive force claim as to Plaintiff Thomas, and that the

individual Defendants are entitled to qualified immunity. Defendants did not provide

individualized arguments as to each Defendant. In fact, Defendants’ briefing and the

incident reports from the shooting conspicuously failed to specify which officer fired

his weapon. See, e.g. Exhibit B to Motion for Summary Judgment [68-2], at 3-6.

Rather than make individualized arguments as to each officer, Defendants generally

argue that Thomas does not have sufficient evidence to show that any officer used

excessive force. This presents a problem for Defendants, as “each defendant’s


                                          7
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 8 of 22




entitlement to qualified immunity must be considered on an individual basis.”

Randle v. Lockwood, 666 F. App’x 333, 337 n. 7 (5th Cir. 2016) (citing Meadours v.

Ermel, 483 F.3d 417, 421-22 (5th Cir. 2007)). Defendants have not presented the

Court with any specific argument as to each individual Defendant, and it is not the

Court’s job to make such arguments on Defendants’ behalf.

      Regardless, the Court will address Defendants’ collective argument.

Defendants argue that “[i]t is undisputed that Mr. Thomas turned toward the officers

with his hands in his pants,” citing the officers’ incident reports and the video

statement of Plaintiff Smith. See Exhibit B to Motion for Summary Judgment [68-2],

at 3-6; Exhibit C to Motion for Summary Judgment [68-3] (conventionally filed).

Defendants note that Thomas resisted arrest. The body cam videos clearly show

Thomas resist the officers’ attempts to cuff him, causing a scuffle. The officers used

tasers on him, and he still resisted after he fell to the ground. Then he managed to

stand and escape the officers’ grasps, and he attempted to flee. That moment – when

Thomas was trying to run away – is the relevant point in time for the Court’s analysis.

Freeman, 483 F.3d at 411 (court applies a standard based on the officer’s viewpoint

at the time he applied the force in dispute); Cole, 935 F.3d at 456 (“[W]hat matters is

what the defendant . . . knew when [he] shot” the decedent.).

      After a thorough review of the officers’ body camera videos, the Court concludes

that there is a genuine dispute of material fact as to whether Thomas actually turned

toward the officers with his hands in his waistband, as they claimed in the incident


                                          8
       Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 9 of 22




reports and in briefing before this Court. Indeed, a reasonable person could conclude,

after watching the body camera videos, that Thomas never turned back toward

Defendants while reaching into his waistband. 2 A reasonable person could conclude

that at the moment one of the Defendants shot Thomas, he was running away from

them, with his hands at his sides. A reasonable person could conclude that Thomas

presented no immediate threat to the officers or anyone else at the moment of the

shooting, and that one of the officers simply shot him in the back as he fled. 3 For

these reasons, the Court finds that there are genuine disputes of material fact as to

the elements of Thomas’s excessive force claims and as to key facts relevant to each

Defendants’ qualified immunity defense. Therefore, the Court denies their motion as

to Thomas’s excessive force claim. 4

B.     § 1983 – False Arrest/Imprisonment

       Defendants also argue that Plaintiffs’ § 1983 claims of false arrest and false

imprisonment fail because there was probable cause for the subject arrests. Plaintiffs

did not address this argument in briefing. Therefore, the Court will assume that


2 The Court also notes that it appears to be undisputed that the officers frisked Thomas after he got
out of the vehicle, before these events occurred, and they found no weapons. Indeed, the record
contains no evidence indicating that the officers had reason to believe that Thomas had a weapon.
3 The Court also notes that the videos show officers continuing to use their tasers on Thomas after he

had been shot and lay on the ground bleeding, apparently incapacitated.
4 See, e.g. Cole, 935 F.3d at 455-56 (where record contained evidence that suspect was facing away

from the officers, that he did not turn his weapon toward the officers, and that they did not provide a
warning before firing, summary judgment was not warranted); Snyder v. Trepagnier, 142 F.3d 791,
799-800 (5th Cir. 1998) (where there was a genuine dispute of material fact as to whether the
suspect had a weapon or officers reasonably believed he did, and as to sequence of events, question of
qualified immunity was properly submitted to jury); Baker v. Putnal, 75 F.3d 190, 198 (5th Cir.
1996) (where record contained evidence that suspect was taking no threatening action at time of
shooting and was not facing the officer when he was shot, summary judgment on excessive force
claims was not warranted).
                                                  9
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 10 of 22




Plaintiffs have abandoned this claim. Accordingly, the Court grants Defendants’

Motion for Summary Judgment [68] as to Plaintiffs’ claims of false arrest and false

imprisonment.

      Alternatively, to prevail on a § 1983 claim for false arrest or imprisonment,

Plaintiffs must prove that Defendants did not have probable cause to arrest them.

Parm v. Shumate, 513 F.3d 135, 142 (5th Cir. 2007); Haggerty v. Tex. S. Univ., 391

F.3d 653, 656 (5th Cir. 2004). “Probable cause is established by facts and

circumstances within the officer’s knowledge that are sufficient to warrant a prudent

person, or one of reasonable caution, in believing, in the circumstances shown, that

the suspect has committed, is committing, or is about to commit an offense.”

Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019). “When considering what a

reasonable person would have concluded, we take into account the expertise and

experience of the law enforcement officials.” United States v. Nunez-Sanchez, 478 F.3

663, 667 (5th Cir. 2007). It doesn’t matter whether the offense is a felony or a

misdemeanor, or whether the offense was committed in the officer’s presence. Sam v.

Richard, 887 F.3d 710, 715 n. 6 (5th Cir. 2018). Likewise, it doesn’t matter if the

arrestee was ever charged or convicted of the crime for which the officer arrests him.

Cole v. Carson, 802 F.3d 752, 764 (5th Cir. 2015). Rather, “to make out a Fourth

Amendment claim under either a ‘false arrest’ or ‘illegal detention’ theory, the

relevant actors must not be aware of facts constituting probable cause to arrest or

detain the person for any crime.” Id.


                                         10
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 11 of 22




      Plaintiffs admitted in briefing that an officer found marijuana in their vehicle,

and that they were then told to put their hands behind their back to be handcuffed.

Plaintiffs also admitted that Plaintiff Thomas then engaged in a “scuffle,” with the

officers, resisting arrest. Therefore, the Court finds that Defendants had probable

cause to arrest Plaintiffs, and their claims of false arrest and false imprisonment

under § 1983 fail.

C.    § 1983 – Municipal Liability

      Defendants argue that Plaintiff does not have sufficient evidence to sustain a

claim of municipal liability under § 1983. The Fifth Circuit provided the following

summary of the law concerning municipal liability under § 1983:

      A municipality is not liable under § 1983 on the theory of respondeat
      superior, but only for acts that are directly attributable to it through
      some official action or imprimatur. To hold a municipality liable under
      § 1983 for the misconduct of an employee, a plaintiff must show, in
      addition to a constitutional violation, that an official policy promulgated
      by the municipality’s policymaker was the moving force behind, or
      actual cause of the constitutional injury. The official policy itself must
      be unconstitutional or, if not, must have been adopted with deliberate
      indifference to the known or obvious fact that such constitutional
      violations would result.

      Official policy can arise in various forms. It usually exists in the form of
      written policy statements, ordinances, or regulations, but may also arise
      in the form of a widespread practice that is so common and well-settled
      as to constitute a custom that fairly represents municipal policy. A policy
      is official only when it results from the decision or acquiescence of the
      municipal officer or body with final policymaking authority over the
      subject matter of the offending policy.

      Although an official policy can render a municipality culpable, there can
      be no municipal liability unless it is the moving force behind the
      constitutional violation. In other words, a plaintiff must show direct

                                          11
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 12 of 22




       causation, i.e., that there was a direct causal link between the policy and
       the violation.

       A plaintiff must show that, where the official policy itself is not facially
       unconstitutional, it was adopted with deliberate indifference as to its
       known or obvious consequences. Deliberate indifference is a degree of
       culpability beyond mere negligence; it must amount to an intentional
       choice, not merely an unintentionally negligent oversight.

James v. Harris County, 577 F.3d 612, 617-18 (5th Cir. 2009) (punctuation and

citations omitted).

       Defendants argue that Plaintiffs have no evidence of a City policy or custom

which was the moving force behind the alleged constitutional violations. Plaintiffs

did not respond to this argument in briefing. Therefore, they have not directed the

Court to any evidence to sustain their burden of proof on this issue, and the Court is

not obligated to search through the record on their behalf. RSR Corp., 612 F.3d at

857. Accordingly, the Court grants Defendants’ Motion for Summary Judgment [66]

as to any § 1983 claims against the City of Laurel or the individual Defendants in

their official capacity.

D.     § 1983 – Failure to Train, Supervise

       Defendants argue that the Court should grant summary judgment as to any §

1983 claim against the City of Laurel premised upon its alleged failure to train or

supervise its officers because 1) Plaintiffs have no evidence that the City’s alleged

failure to train or supervise its officers was the moving force behind the alleged

constitutional violations, 2) Plaintiffs have no evidence of a specific deficiency in the

training provided to the City’s officers, and 3) Plaintiffs have no evidence of deliberate

                                           12
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 13 of 22




indifference on the part of policymakers responsible for supervising or training the

officers. Plaintiffs did not respond to this argument in briefing, and the Court

assumes Plaintiffs have abandoned this claim.

      A supervisory official can be liable for the unconstitutional actions of his

subordinates on a theory of supervisory liability “if (1) the supervisor affirmatively

participates in the acts that caused the constitutional deprivation, or (2) the

supervisor implements unconstitutional policies that causally result in the

constitutional injury.” Pena v. City of Rio Grande City, 879 F.3d 613, 620 (5th Cir.

2018). “In order to establish supervisory liability for constitutional violations

committed by subordinate employees, plaintiffs must show that the supervisor acted,

or failed to act, with deliberate indifference to violations of others’ constitutional

rights committed by their subordinates.” Id.

      Similarly, “[t]o prevail on a failure-to-train theory, a plaintiff must

demonstrate: (1) that the municipality’s training procedures were inadequate, (2)

that the municipality was deliberately indifferent in adopting its training policy, and

(3) that the inadequate training policy directly caused the violations in question.”

Westfall v. Luna, 903 F.3d 534, 552 (5th Cir. 2018).

      As noted above, Plaintiffs did not respond to this argument in briefing.

Therefore, Plaintiffs have not directed the Court to any evidence of a deficient

training policy, evidence of deliberate indifference by a supervisory official, or

evidence that either a deficient training policy or a supervisor’s deliberate


                                          13
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 14 of 22




indifference caused the alleged constitutional violations in this case. The Court is not

obligated to search the record for evidence in support of Plaintiffs’ claims. RSR Corp.,

612 F.3d at 857. Therefore, the Court grants Defendants’ motion as to any § 1983

claims arising from any Defendants’ alleged failure to train or supervise the City’s

employees.

E.    Defendant Tommy Cox

      Defendants argue that Plaintiffs have no evidence to support a claim of

supervisory liability against Defendant Tommy Cox, the City’s Chief of Police.

Plaintiffs did not respond to this argument in briefing, and the Court assumes

Plaintiffs abandoned their claims against Cox.

      A supervisory official can be liable for the unconstitutional actions of his

subordinates on a theory of supervisory liability “if (1) the supervisor affirmatively

participates in the acts that caused the constitutional deprivation, or (2) the

supervisor implements unconstitutional policies that causally result in the

constitutional injury.” Pena, 879 F.3d at 620. “In order to establish supervisory

liability for constitutional violations committed by subordinate employees, plaintiffs

must show that the supervisor acted, or failed to act, with deliberate indifference to

violations of others’ constitutional rights committed by their subordinates.” Id.

      Plaintiffs have not directed the Court to any evidence that Defendant Cox

affirmatively participated in the alleged constitutional violations at issue here, that

he implemented unconstitutional policies that caused them, or that he acted or failed


                                          14
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 15 of 22




to act with deliberate indifference to constitutional violations committed by his

subordinates. The Court is not obligated to search the record for evidence in support

of Plaintiffs’ claims. RSR Corp., 612 F.3d at 857. Therefore, the Court grants

Defendants’ motion as to any § 1983 claims asserted against Defendant Tommy Cox.

F.    Civil Conspiracy

      Defendants argue that Plaintiffs do not have evidence to support a civil

conspiracy claim under Mississippi law, and that any conspiracy claim fails pursuant

to the intra-corporate conspiracy doctrine. Plaintiffs did not respond to this argument

in briefing, and the Court assumes that they have abandoned this claim.

      The elements of a civil conspiracy are “(1) two or more persons or corporations;

(2) an object to be accomplished; (3) a meeting of the minds on the object or course of

action; (4) one or more unlawful overt acts; and (5) damages as a proximate result.”

Gallagher Bassett Servs. v. Jeffcoat, 887 So. 2d 777, 786 (Miss. 2004). Plaintiffs have

not directed the Court to any evidence of these elements, and the Court is not

obligated to search the record for evidence to support Plaintiffs’ claims. RSR Corp.,

612 F.3d at 857.

      Also, the intra-corporate conspiracy doctrine provides that a corporate entity

cannot conspire with its own officers, employees, or subsidiaries. See, e.g. Barnett v.

Laurel, 2018 WL 10498654, at *2 (S.D. Miss. Sept. 5, 2018). Although the Mississippi

Supreme Court has never addressed the issue, the federal courts in this state have

applied the intra-corporate conspiracy doctrine to civil conspiracy claims under


                                          15
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 16 of 22




Mississippi law, holding that a corporate entity cannot conspire with its own

employees or agents. See Wesley Health Sys., LLC v. Forrest County Bd. of

Supervisors, 2014 WL 232109, at *12 (S.D. Miss. Jan. 22, 2014) (citing cases). Indeed,

“[u]nder Mississippi law, a conspiracy is a combination of persons for the purpose of

accomplishing an unlawful purpose or a lawful purpose unlawfully.” Gallagher Basset

Servs., 887 So. 2d at 786 (emphasis added). Two or more parties must come to an

agreement to form a conspiracy. Id. at 786-87. Therefore, the Defendants – a

municipal corporation and its employees – cannot form a conspiracy. For these

reasons, the Court grants Defendants’ motion as to Plaintiffs’ claim of civil

conspiracy.

G.    State-Law Claims

      Next, Defendants argue that some of Plaintiffs’ state-law claims are barred by

various provisions of the Mississippi Tort Claims Act (“MTCA”). Plaintiffs did not

respond to any of these arguments.

      First, Defendants argue that some of Plaintiff’s state-law claims are barred by

the MTCA’s notice requirement. The MTCA codified the common-law sovereign

immunity of Mississippi and its political subdivisions, MISS. CODE ANN. § 11-46-3(1),

but it waived sovereign immunity “from claims for money damages arising out of torts

of . . . governmental entities and the torts of their employees while acting within the

course and scope of their employment . . . .” MISS. CODE ANN. § 11-46-5(1). The waiver

is subject to numerous conditions, exceptions, and limitations. For example, the


                                          16
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 17 of 22




statute provides that “any person having a claim under this chapter shall proceed as

he might in any action at law or in equity, except that at least ninety (90) days before

instituting suit, the person must file a notice of claim with the chief executive officer

of the governmental entity.” MISS. CODE ANN. § 11-46-11(1). The Mississippi Supreme

Court “strictly applies the ninety-day notice requirement . . . .” Gorton v. Rance, 52

So. 3d 351, 358 (Miss. 2011). It “is a hard-edged, mandatory rule.” Id.

      Defendants represented in briefing – and Plaintiffs have not disputed – that

Plaintiffs never provided notice as required by the MTCA. Plaintiffs asserted the

following state-law claims: negligent hiring/retention/supervision/training, battery,

assault, civil conspiracy, negligent infliction of emotional distress, and intentional

infliction of emotional distress.

      The MTCA provides that government employees “shall not be considered as

acting within the course and scope of [their] employment . . . for any conduct”

constituting “fraud, malice, libel, slander, defamation or any criminal offense.” MISS.

CODE ANN. § 11-46-7(2); MISS. CODE ANN. § 11-46-5(2). Mississippi’s courts have held

that tort claims falling within these excluded categories are outside the scope of the

MTCA, Zumwalt v. Jones County Bd. of Supervisors, 19 So. 3d 672, 688 (Miss. 2009),

and, therefore, the notice requirement does not apply to them. Idom v. Natchez-

Adams Sch. Dist., 115 F. Supp. 3d 792, 804 (S.D. Miss. 2015).

      Therefore, the notice requirement does not apply to Plaintiffs’ claims of




                                           17
      Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 18 of 22




intentional infliction of emotional distress, 5 assault, 6 and battery. 7 However, the

notice     requirement        does     apply      to    Plaintiffs’     claims      of    negligent

hiring/retention/supervision/training, 8 negligent infliction of emotional distress, 9

and civil conspiracy, 10 and the Court grants Defendants’ motion as to those claims.

         Next, Defendants argue that the individual Defendants can not be personally

liable for actions or omissions within the course and scope of their employment.

Plaintiffs did not respond to this argument. Regardless, Defendants are correct.

         Under the MTCA, government employees can not be personally liable for “acts

or omissions occurring within the course and scope of [their] duties.” MISS. CODE ANN.

§ 11-46-7(2). However, as noted above, a government employee is not “acting within

the course and scope of his employment” if his conduct “constituted fraud, malice,

libel, slander, defamation, or any criminal offense other than traffic violations.” Id.

Therefore, the individual Defendants may not be personally liable for those torts that

fall within the scope of the MTCA – negligent hiring/retention/supervision/training, 11

negligent infliction of emotional distress, 12 and civil conspiracy 13 – but the MTCA

does not bar their personal liability for Plaintiffs’ claims of intentional infliction of




5 See, e.g. O’Reilly v. Univ. of Miss. Med. Ctr., 2019 WL 2583520, at *3 (S.D. Miss. June 24, 2019).
6 Brown v. Wilkinson County Sheriff’s Dep’t, 2017 WL 1479428, at *9 (S.D. Miss. Apr. 24, 2017).
7 Id.
8 See, e.g. Hughes v. City of Southaven, Miss., 2019 WL 2503959, at *4 (N.D. Miss. June 17, 2019).
9 Id.
10 Aries Building Sys., LLC v. Pike County, Miss., 2017 WL 4678225, at *4 (S.D. Miss. Oct. 17, 2017).
11 Hughes, 2019 WL 2503959 at *4.
12 Id.
13 Aries Building Sys., 2017 WL 4678225 at *4.

                                                 18
        Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 19 of 22




emotional distress, 14 assault, 15 and battery. 16

          Finally, Defendants argue that the “police function” provision of the

Mississippi Tort Claims Act (“MTCA”) applies. Plaintiffs did not respond to this

argument in briefing.

          The MTCA provides:

          (1)    A governmental entity and its employees acting within the course
                 and scope of their employment or duties shall not be liable for any
                 claim:

                                          ***

                 (c)     Arising out of any act or omission of an employee of a
                         governmental entity engaged in the performance or
                         execution of duties or activities relating to police or fire
                         protection unless the employee acted in reckless disregard
                         of the safety and well-being of any person not engaged in
                         criminal activity at the time of the injury.

MISS. CODE ANN. § 11-46-9(1)(c). “Reckless disregard . . . denotes more than

negligence, but less than an intentional act.” City of Jackson v. Lewis, 153 So. 3d 689,

693 (Miss. 1989). The Mississippi Supreme Court has found “reckless disregard when

the conduct involved evinced not only some appreciation of the unreasonable risk

involved, but also a deliberate disregard of that risk and the high probability of harm

involved.” Id. The reckless disregard standard “embraces willful or wanton conduct

which requires knowingly and intentionally doing a thing or wrongful act.” Phillips

v. Miss. Dep’t of Public Safety, 978 So. 2d 656, 661 (Miss. 2008).


14   O’Reilly, 2019 WL 2583520 at *3.
15   Brown, 2017 WL 1479428 at *9.
16   Id.
                                               19
         Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 20 of 22




          Neither negligence nor gross negligence arise to the level of “reckless

disregard.” See Jones v. City of Hattiesburg, 2018 WL 3624978, at *3 (S.D. Miss. July

30, 2018); Collins v. City of Newton, 240 So. 3d 1211, 1222 (Miss. 2018); Hill v. Hinds

County, 237 So. 3d 838, 842 (Miss. 2017); Davis v. City of Clarksdale, 18 So. 3d 246,

249 (Miss. 2009); Turner v. City of Ruleville, 735 So. 2d 226, 229-30 (Miss. 1999).

Therefore, all Plaintiffs’ negligence-based claims against the City and the individual

Defendants in their official capacity are barred by the police-function exemption.

          As for Plaintiffs’ claims of intentional infliction of emotional distress, assault,

and battery, the police-function exemption from the MTCA’s waiver of sovereign

immunity only applies to “[a] governmental entity and its employees acting within

the course and scope of their employment or duties.” MISS. CODE ANN. § 11-46-9(1).

For the purposes of the MTCA, “an employee shall not be considered as acting within

the course and scope of his employment and a governmental entity shall not be liable

or be considered to have waived immunity for any conduct of its employee if the

employee’s conduct constituted fraud, malice, libel, slander, defamation, or any

criminal offense other than traffic violations.” MISS. CODE ANN. § 11-46-5(2). This

carve-out from the definition of actions “within the course and scope” of government

employment encompasses claims of intentional infliction of emotional distress, 17

assault, 18 and battery. 19 Therefore, the police-function exemption from the MTCA’s



17   See, e.g. O’Reilly, 2019 WL 2583520 at *3.
18   Brown, 2017 WL 1479428 at *9.
19   Id.
                                                  20
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 21 of 22




waiver of sovereign immunity does not apply to them.

      Finally, as for the claim of civil conspiracy, Defendants have not presented any

argument as to whether the specific behavior underlying the civil conspiracy claim

constitutes “reckless disregard.” Moreover, although they have generally argued that

Plaintiffs were engaged in criminal activity, they have not demonstrated that the

criminal activity has “some causal nexus to the wrongdoing of the tortfeasor,” the

actions constituting civil conspiracy. Buchanan v. Gulfport Police Dep’t, 2012 WL

1906523, at *12 (S.D. Miss. May 25, 2012). “The criminal activity must occur

contemporaneously with the injury; it is not sufficient that his earlier conduct was

criminal.” Id. Regardless, the Court already granted Defendants’ motion as to the

civil conspiracy claim pursuant to the MTCA’s notice provision.

H.    Punitive Damages

      The Court has already dismissed Plaintiffs’ § 1983 claim for punitive damages

against the City and the individual Defendants in their official capacity. Defendant

now argues that the MTCA bars Plaintiffs’ state-law claim for punitive damages

against all Defendants. Plaintiffs did not respond to this argument in briefing.

      The MTCA provides: “No judgment against a governmental entity or its

employee for any act or omission for which immunity is waived under this chapter

shall include an award for exemplary or punitive damages . . . .” MISS. CODE ANN. §

11-46-15(2); see also Madison v. Desoto County, 822 So. 2d 306, 310 (Miss. Ct. App.

2002). Therefore, the Court grants this aspect of Defendants’ motion.


                                         21
     Case 2:19-cv-00112-KS-MTP Document 85 Filed 03/25/21 Page 22 of 22




                                     IV. CONCLUSION

      For the reasons provided below, the Court grants in part and denies in part

Defendants’ Motion for Summary Judgment [68]. Specifically, the Court rules as

follows:

           •   the Court grants the motion as to Defendant Smith’s § 1983
               excessive force claims;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims for false
               arrest and false imprisonment;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims against
               the City of Laurel and the individual Defendants in their official
               capacities;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims arising
               from Defendants’ alleged failure to train or supervise the City’s
               employees;

           •   the Court grants the motion as to Plaintiffs’ § 1983 claims against
               Defendant Tommy Cox;

           •   the Court grants the motion as to Plaintiffs’ state-law civil
               conspiracy claims;

           •   the Court grants the motion as to Plaintiffs’ state-law claims of
               negligent hiring/supervision/training, negligent infliction of
               emotional distress, and civil conspiracy;

           •   the Court grants the motion as to Plaintiffs’ state-law claim for
               punitive damages;

           •   and the Court denies the motion in all other respects.

      SO ORDERED AND ADJUDGED this 25th day of March, 2021.

                                                        /s/Keith Starrett
                                                                 KEITH STARRETT
                                                  UNITED STATES DISTRICT JUDGE

                                            22
